DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 8-9 and 14 in the reply filed on 9/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 3-7, 12, 13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/2021.

Claims 8-9 and 14 are currently under examination.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the term “colouring” is not the proper US spelling.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the term “colouring” is misspelled throughout. The US form is required.  
Appropriate correction is required.

Claim Objections
Claim 8 objected to because of the following informalities:  the term “colouring” is not the proper US spelling.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-9 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 14 recite(s) a tannin extract isolated from whole grape seeds obtainable by Preliminary AmendmentSerial No.: 16/303,915using a source of tannins, preparing an aqueous solution of a polyphenol-solubilising agent and carrying out a tannin extraction step in a reactor that comprises the source of tannins and the prepared aqueous solution at a given pressure and temperature, wherein: the source of tannins are whole grape seeds, without grinding or milling, the polyphenol-solubilising agent is selected from urea, sodium hydroxide and a compound containing the S03 group, at a concentration in the aqueous solution between 1% and 15% by weight with respect to the weight of the whole grape seeds, and the extraction step is performed in an autoclave at a pressure ranging between 1 and 6 atmospheres, and a temperature ranging between 80°C and 160°C.  Claim 8 recites the tannin extract according to claim 14, wherein the tannin extract comprises a mixture of pure hydrolysable tannins, pure condensed tannins that include procyanidins and non-tannins that include gallic acid.  Claim 9 recites the tannin extract according to claim 14, wherein, by using urea as the polyphenol-solubilising agent in the process for obtaining the extract, the tannin extract further comprises an azo colouring agent free of banned aromatic amines and shows a maximum at 352.8nm, 2.70A, measured by UV-Vis spectroscopy between 350-800 nm.  
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a tannin extract isolated from whole grape seeds.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”

Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  This judicial exception is not integrated into a practical application because the claim recites a tannin extract which is naturally found in grape seeds. The product-by-process type claim does not add a meaningful limitation as it is merely providing a tannin extract, and is nothing more than an extract of a naturally occurring grape seed containing a naturally occurring compound (tannins). Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine and conventional to perform an extraction on a plant seed and that grape seeds contain tannins (See e.g. Murga et al. J. Agric. Food Chem. 2000, 48, 3408−3412).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feries (N, translation provided herein).
Feries teaches a method for obtaining grape pomace and/or seed tannin, comprising steps which consist in: (a) from fresh black or white grapes pomace and/or seed, carrying out a solid-liquid extraction of raw tannin fraction in an aqueous solvent; (b) eliminating the first solvent from the resulting extract to obtain a concentrate of the raw tannin fraction; and (c) purifying the raw tannin fraction to obtain said tannin: The method is characterised in that in step (a) sulphite water (H2O+SO2) is used as solvent, and in step (c) the raw tannin fraction is purified by selectively adsorbing the tannin polyphenol compounds on resin and by subsequent filtering (See e.g. abstract).
Feries does not expressly teach the exact method steps to obtain the grape seed extract.  However, it should be noted that Claim 14 constitutes a Product-by-Process type claim. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Therefore, the reference anticipates the instantly claimed invention.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699